 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8

 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                        2:13-CR-039-JAD-VCF

12                 Plaintiff,                       Government’s Unopposed Motion to
                                                    Extend Time to File its Response to the
13          v.                                      Motion to Intervene by William
                                                    Richardson (ECF No. 349)
14 RAMON DESAGE, aka RAMON ABI-                     (Third Request)
   RACHED, aka RAYMOND ANTOINE
15 ABI-RACHED,                                             ECF No. 363
16                 Defendant.

17         This Motion to Extend Time is the third request. LR IA 6-1.

18         The United States of America respectfully moves this Court for an Order extending

19 the time for the government to file its Response to the Motion to Intervene by William

20 Richardson (ECF No. 349). The reason is undersigned counsel has a large case load, and

21 despite his diligent efforts to meet the deadline, he is unable to complete his response by the

22 deadline. The government needs more time to review the records to file an appropriate

23 response. The government now requests an extension to, and including, November 21,

24 2019.

25         On October 31, 2019, the government called Chesnoff & Schonfeld and David

26 Chesnoff, counsel for William Richardson, consented to the extension of time.

27         Because of the foregoing reasons, the government requests and extension of time to

28 complete the response to the motion.
 1         This Motion is not submitted solely for the purpose of delay or for any other

 2   improper purpose.

 3         This Court should grant an extension of time to, and including, November 21, 2019.

 4         DATED: October 31, 2019.

 5                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
 6

 7                                            /s/ Daniel D. Hollingsworth
                                              DANIEL D. HOLLINGSWORTH
 8                                            Assistant United States Attorney

 9
                                  ORDER
10   Good cause appearing, and as the movant does not oppose the request, IT
     IS HEREBY ORDERED that the motion to extend time [363] is GRANTED. The
11
     government's deadline to respond to William Richardson's Motion to Intervene [349]
12   is extended to November 21, 2019.

13

14
                                                   ________________________________
15                                            HONORABLE JENNIFER A. DORSEY
                                              UNITED STATES DISTRICT JUDGE
16
                                                     11/5/2019
                                              DATED: ________________________
17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
